DETAILED ACTION
This action is in response the communications filed on 02/25/2022 in which claims 1, 9, 15 and 18 have been amended, and claims 1-9, 11-18, 20, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20160197999 A1) in view of Moore (US 20160164902 A1) in further view of Goldberg (US 10102056 B1).
In regard to claims 1, 9, 15, Chun teaches: A method comprising:
receiving, by a system comprising a processor, sensor data from sensors associated with a device, the sensors comprising groups of sensors that generate respective different types of data relating to the device; (Chun, [0038] "According to FIG. 1, a sensor information processing device 100 [a device] of the present disclosure receives sensor information including sensor data acquired by each sensor from a plurality of sensors (a first sensor 101, a second sensor 102, a third sensor 103, a fourth sensor 104, . . . , and an nth sensor 105) and sensor-related information and may process the received sensor information."; [0039] "The sensor information processing device 100 may group the sensor data provided in the received sensor information according to the type of sensor [groups of sensors generating different types of data], the position of sensor, or a pattern of the sensor data."; [0029] "These computer program instructions may be provided to a processor of a general purpose computer...")
Chun does not teach, but Moore teaches: establishing, by the system for the groups of  each anomaly count indicating an item of the  wherein each initial baseline comprises an anomaly count limit of respective  (Moore, [0022] "In practice, most configurations will have multiple facets being compared, and the relative anomaly scores of each facet are used to generate an overall anomaly score for each server being analyzed. The anomaly score for each server indicates a likelihood of an anomaly occurring at each server and/or at a group of servers... The anomaly report can also have an aspect of granularity,"; [0037] "FIG. 5 illustrates an example 500 of identifying anomalies [anomaly counts] in various facets 502 [502 facet 1, facet 2, facet 3, facet 4, facet 5 / groups]. Each facet 502 illustrated has a range of normal use 504, as well as an average usage 506... The average range 504 [e.g. an anomaly count limit] and the average use value 506 can constitute the baseline usage [respective initial baselines of anomaly counts], and can be retrieved or calculated from stored values or stored data."; [0018] “The anomaly score can be calculated using comparisons of average and baseline data other than standard deviations. For example, rather than using standard deviations, the anomaly score can be based on a number of pre-set ranges [e.g. an anomaly count limit] which exist between the average and baseline numbers.”; [0038] "However, when the actual usage data 510 [e.g. an item of the data] is outside the average use ranges 504 [e.g. a defined range], the system identifies such usage 510 as an anomaly and can assign the associated facet a corresponding abnormality value."; the granularity [grouping] in Moore can be: an individual server, a group of the groups, or all of the groups. A server can include groups of facets (Fig. 2 and 5); A group can include groups of servers (Fig. 3); all groups can include groups of grouped servers.(Fig. 4); Chun is used to teach the element ‘sensors.’ Moore teaches the average range 504 and the average use value 506 can constitute the baseline usage. In other words, 504 is a range, 506 is an average value, not a range, and a baseline comprises both 504 and 506. Therefore, a baseline comprises 504 which is a range and corresponds to the element “an anomaly count limit.”)
creating, by the system based on new (Moore, [0037] "FIG. 5 illustrates an example 500 of identifying anomalies in various facets 502 [502 facet 1, facet 2, facet 3, facet 4, facet 5 / groups]... The average range 504 and the average use value 506 can constitute the baseline usage... As additional data [e.g. new data] is analyzed, the additional data can be saved, added to, and/or combined [updating for groups of data] with the pre-existing data and used in future analyses."; Chun is used to teach the element ‘sensors.’; Moore is only used to teach updating anomalies for the groups of data based on new data, not used to teaching updating baselines.)
determining, for each of the plurality of different time scales, anomaly counts for each of the (Moore, [0038] "When the actual usage data 508 is within the average use ranges 504, the system can identify the data usage as normal. For example, the system can assign such facets an abnormality value [e.g. anomaly counts] of zero. However, when the actual usage data 510 is outside the average use ranges 504, the system identifies such usage 510 as an anomaly and can assign the associated facet a corresponding abnormality value [e.g. anomaly counts]."; [0034] "... the comparison can be to multiple time periods [e.g. for different time scales]. For example, the actual usage data 310 for server0 306 could be compared to baseline data for one year 308 as illustrated as well as baseline data for the past month and the past week. The anomaly score can be based on all three comparisons. [e.g. different time scales: year / month / week]"; Chun is used to teach the element ‘sensors.’)
identifying, as anomalous (Moore, [0031] "As illustrated, facets 2, 3, and 5 are at the same levels of usage in the actual usage and the baseline usage. However, facet 1 212 in the actual usage is significantly lower than the baseline usage of facet 1. Facet 4 214 in the actual usage is significantly higher than the baseline usage of facet 4. [e.g. facet 1 and 4 are the subset / anomalous facets]"; [0033] " The illustrated anomaly report 330 lists... can display only those servers which have anomaly scores above a threshold value [e.g. servers > threshold are the subset / anomalous servers]."; [0036] "As with individual servers, the resulting anomaly report 416 can list groups of servers 418 which have anomaly scores 420 above a threshold value [e.g. groups of servers > threshold are the subset / anomalous groups]... "; [0034] "The anomaly score can be based on all three comparisons. [e.g. for all time scales: year / month / week]; Chun is used to teach the element ‘sensors.’)
determining, for the groups of (Moore, [0023] "For example, consider a network administrator who sees, based on an anomaly score, that a group of host servers in Boston are likely having intrusion issues [e.g. a health status of a group of servers]... Upon reviewing the actual facet data of each troubled host, and seeing the comparison to the baseline facet data, the network administrator identifies that one of the troubled hosts [e.g. contains one or more of the anomalous hosts] erroneously had a weather gadget installed..."; also see [0022]; Chun is used to teach the element ‘sensors.’)
determining, by the system, whether the device has an increased probability failure or degraded performance based on the respective health statuses. (Moore, [0021] "The scores can be displayed to a user or administrator as a graph... the further to the right and the higher a server score was located, the higher likelihood [an increased probability] there is that an anomaly is occurring..."; [0022] "In practice, most configurations will have multiple facets being compared, and the relative anomaly scores of each facet [respective status] are used to generate an overall anomaly score [e.g. a blended status] for each server being analyzed. The anomaly score for each server indicates a likelihood of an anomaly occurring [probability failure or degraded performance] at each server and/or at a group of servers."; [0042] "wherein the group anomaly score for each group indicates a likelihood of an anomaly occurring at the each group."; [0019] "Scores for each facet of an individual server, group of servers, or network can be added together to generate an overall score [e.g. a blended status].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chun to incorporate the teachings of Moore by including the baseline usage and abnormality value. Doing so would allow the system to score anomaly risk of the system. (Moore, abstract "Systems, methods, and computer-readable storage media for scoring network anomaly risk. A system identifies a baseline usage for a facet of a server and determines, for the facet, a normal range of use based on the baseline usage... calculates a facet score based on the abnormality value.

Chun and Moore do not teach, but Goldberg teaches: creating, by the system based on new (Goldberg, "The update module 212 may update the baseline data 112, the custom parameters and/or the weights (e.g., via the parameter data 222), and/or other information, results, or data used by the anomaly detection application 104. The update module 212 may trigger updates from time to time and/or based on analysis of the baseline data or other data over time, such as to detect changes in data or data patterns [e.g. new data], changes to software that creates the data, and/or other changes."; "At 302, the baseline data module 206 may identify baseline data." [the establishing of the initial baselines]. The baseline data may be used to determine custom parameters and for establishing bounds, thresholds [e.g. an updated anomaly count limit], rates of change, and/or other metrics for parameters."; "At 318, the update module 212 may determine whether to update the baseline data [creating updated baselines], the custom parameters, and/or other data used by the process 300… When the update module 220 determines to perform an update (following the “yes” route), then the process 300 may advance to the operation 302 and continue processing as described above."; “the baseline data may be analyzed to determine upper bounds of the ‘normal’ data by determining minor peaks observed in data during the period of time covered by the baseline data. In some embodiments, the bounds may be based on deviations of one or more parameters over time, and thus may reflect a temporal aspect of the baseline data.“; “The baseline data 112 may be used to set bounds for the custom parameters, which may be deviations, upper/lower limits, rate of change bounds (e.g., first derivative taken numerically), and/or other bounds.”; See Fig. 3, 318 ‘update data’ is after 302 ‘identify baseline data,’ i.e. creating updated baselines is after establishing the initial baselines. Further, when the update module performs an update, then the process advances to 302 where the operation for updating bounds happens, i.e. generating an updated anomaly count limit, because baseline data are used to determine bounds/an anomaly count limit; Chun is used to teach the element ‘sensors.’)
evaluating, by the system, the new (Goldberg, "At 614, the time frames and/or seasonality constraints, or other similar constraints may be associated with the operational parameters to enable meaningful comparisons of current data [new data] to baseline data. Thus, some operational parameters that are subject to changes or influence by time of day, seasonality, or other temporal factors [different time scales] may be compared with corresponding baseline data from a similar time period, but different day (e.g., a similar summer day, a morning time, etc.)."; Chun is used to teach the element ‘sensors.’)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chun and Moore to incorporate the teachings of Goldberg by including the update module. Doing so would ensure that the underlying data used is kept up to date. (Goldberg, "The updates may be infrequent, but may be check for routinely or from time to time to ensure that the underlying data used by the service provider 102 is kept up to date.")

Claims 9 and 15 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 9 and 15. In addition, Moore teach:
(claim 9)  A non-transitory computer readable storage medium configured to store instructions that, in response to execution by a processor, cause the processor to perform operations, the operations comprising: (Moore, "With reference to FIG. 1, an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120.")
(claim 15) A system, comprising: a server configured to couple to the a device (Moore, [0026] "The basic components and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server."; [0040] "The system 100 receives usage data from each server in a plurality of servers, wherein the usage data comprises a plurality of facets (602)")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

In regard to claim 2, Chun and Moore do not teach, but Goldberg teaches: The method of claim 1, wherein the establishing of the respective initial baselines of anomalies comprises determining a number of anomalies in the sensor data for at least three time periods within a time scale of the plurality of different time scales. (Goldberg, col. 4 "The baseline data 112, as shown in FIG. 1, may include one or more sets of data 120(1)-120(N) [ (See Fig. 1, 120(1), 120(2), 120(3), 120(4), 120(5)...) at least three time periods], as depicted with respect to a timeline 122. The baseline data 112 may be associated with a period of time, as shown on the timeline 122, and may include segments of time which the data spans (minutes, hours, weeks, months, etc.) [different time scales]... Other instances of data may be associated with a valid alarm 124 [e.g. anomalies] and/or a false positive alarm 126. For example, the data 120(1) may have triggered an alarm based on technical parameters reaching or exceeding bounds associated with one or more of the technical parameters.") (See MPEP §2144.05 II. A, differences in frequent feature values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such value is critical. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); The element 'three time periods' is, therefore, not given any patentable weight.)
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.  

In regard to claim 3, Chun does not teach, but Moore teaches: The method of claim 2, wherein the establishing of the respective initial baselines comprises establishing the initial baseline based on a predetermined time period or a predetermined number of samples of the sensor data. (Moore, [0015] "For example, the baseline level of usage could be averaged and/or summed over a month [a predetermined time period], while the actual usage could be regarding the past hour.")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

In regard to claim 4, Chun does not teach, but Moore teaches: The method of claim 2, wherein the establishing of the respective initial baselines comprises determining, for an initial baseline of the initial baselines, a mean value and expected high and low limits relative to the mean value for anomaly occurrences in the sensor data. (Moore, [0037] "For example, the range 504 can illustrate the range of values within a standard deviation, or multiple standard deviations [high or low limits], of the average use value 506 [mean].")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

In regard to claim 7, Chun and Moore do not teach, but Goldberg teaches: The method of claim 1, wherein the plurality of different time scales comprise an immediate time scale based on a set of most recently received new sensor data and (Goldberg, "The current data 114 may include data 128 [most recently received new data], which may be a stream of data or a set of data. An interval 130 of the data 128 may be selected for use to populate the custom parameters, which may then be used to detect an anomaly. In some embodiments, the interval may be a rolling window and may be used to collect current values at least partly using a rolling window to update the current values. For example, when five minutes of data [e.g. a set of most recently data] are included in the interval, and the parameters are updated every minute [e.g. an immediate time scale], some portions of data may be used five times in the comparison process against the bounds from the baseline data 11")
at least one of a window of previous time from a current time, fixed blocks of time within daily periods, days of the week, months of the year, or weeks of the year. (Goldberg, "if the current data is collected between 10:32 am and 10:37 am, then the anomaly detection application 104 may compare outputs from the custom parameters to bounds of a similar time period, but from a different day (e.g., same day in a previous week, yesterday, etc.) [fixed blocks of time within daily periods].")
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.   

In regard to claim 11, Chun does not teach, but Moore teaches: The non-transitory computer readable storage medium of claim 9, wherein the establishing of the initial baseline and the determining of the anomaly counts are performed in response to receiving sensor data or new sensor data from each sensor of the sensors. (Moore, [0037] "The average range 504 and the average use value 506 can constitute the baseline usage [the establishing of baseline]... As additional data [e.g. receiving data] is analyzed, the additional data can be saved, added to, and/or combined with the pre-existing data and used in future analyses."; [0038] "However, when the actual usage data 510 [e.g. receiving data] is outside the average use ranges 504, the system identifies such usage 510 as an anomaly and can assign the associated facet a corresponding abnormality value [the determining of the anomaly counts]."; [0040] "The system 100 receives usage data from each server in a plurality of servers, wherein the usage data comprises a plurality of facets...")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

In regard to claim 12, Chun does not teach, but Moore teaches: The non-transitory computer readable storage medium of claim 9, wherein the determining whether the device indicating an increased probability of failure or degraded performance comprises (Moore, [0022] "The anomaly score for each server indicates a likelihood of an anomaly occurring [probability failure or degraded performance] at each server and/or at a group of servers.")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  
Chun and Moore do not teach, but Goldberg teaches: determining that the device indicates the increased probability of failure or degraded performance in response to determining that the health statuses for the groups of sensors satisfy a defined condition indicative of an increased probability of failure or degraded performance. (Goldberg, "At 312, the alarm module 218 may determine whether to trigger an alarm based on the comparison from the operation 310. For example, if the comparison determines that an aggregate score [the health statuses], individual metrics of custom parameters, and/or a rate of change is outside of bounds or thresholds for such metrics [satisfy a defined condition], the alarm module 218 may issue determine to issue an alarm."; "the comparison module 216 may determine that an aggregate score, such as a blended function may indicate that the system resource is experiencing an anomaly in performance or operation even when individual custom parameters do not generate results that would trigger an alarm individually. ")
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.  

In regard to claim 13, Chun does not teach, but Moore teaches: The non-transitory computer readable storage medium of claim 9, wherein the receiving, the creating, the determining of the anomaly counts, the identifying of the subset of the sensors, and the determining of the respective health statuses are performed independently for each group of the plurality of groups of sensors. (Moore, See Fig. 2, 3 and 4, the granularity (facet, server or group) is performed independently for each group.; [0036] "Each group 408 can then have baseline usage data 410 and actual usage data 412 compared as described above, resulting in anomaly scores 414 for each group. As with individual servers, the resulting anomaly report 416 can list groups of servers 418 which have anomaly scores 420 above a threshold value... the anomaly report 416 allows modification of the granularity such that a user can view all groups, servers in a group, or an individual server, eventually being able to see the specific facets which resulted in the anomaly score 420.")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

In regard to claim 14, Chun does not teach, but Moore teaches: The non-transitory computer readable storage medium of claim 13, wherein the determining whether the device is indicating an increased probability of failure or degraded performance comprises (Moore, [0022] "The anomaly score for each server indicates a likelihood of an anomaly occurring [probability failure or degraded performance] at each server and/or at a group of servers.")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  
Chun and Moore do not teach, but Goldberg teaches: determining that the device is indicating the increased probability of failure or degraded performance (Goldberg, "the comparison module 216 may determine that an aggregate score, such as a blended function may indicate that the system resource is experiencing an anomaly in performance or operation even when individual custom parameters do not generate results that would trigger an alarm individually.") in response to determining that at least one of the respective health statuses of the plurality of groups of sensors, satisfies a condition indicative of an increased probability of failure or degraded performance. (Goldberg, "However, the custom parameters may also be used individually or in other subsets [at least one of the respective health statuses of groups / sets] and in comparison to other bounds, which may trigger an alarm. For example, if specific operational parameters have specific, and likely higher (or lower) bounds [satisfies a condition] that indicate an anomaly without consideration of other custom parameters, then the comparison module 216 may also perform these further comparisons, when available, to trigger an alarm.")
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.  

In regard to claim 16, Chun and Moore do not teach, but Goldberg teaches: The system of claim 15, wherein the server is further configured to, in response to determining that the sensor data or the new sensor data satisfies a defined failure criterion, identify the device as failed. (Goldberg, "The bounds [a defined failure criterion] may be compared to metrics derived from the current data 114 [new data] to determine whether the current data indicates anomalies in system performance and/or operation [failed]."; "the anomaly detection application 104 may compare current values derived from the data 128 [new data] as applied by the custom parameters to the bounds of the custom parameters [criterion] derived from portions of the baseline data 112 to determine whether to signal an alarm 132 that indicates an anomaly in performance or operation of the system resource 108.")
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.  

In regard to claim 18, Chun does not teach, but Moore teaches: The system of claim 15, wherein the server is configured to determine that the devices indicate the increased probability of failure or degraded performance  (Moore, [0022] "The anomaly score for each server indicates a likelihood of an anomaly occurring [probability failure or degraded performance] at each server and/or at a group of servers.") by updating the anomaly counts for the new sensor data, the anomaly counts comprise instances of the new sensor data having values greater than a statistically determined high limit or lower than a statistically determined low limit, and (Moore, [0038] "When the actual usage data 508 [e.g. new data] is within the average use ranges 504 [statistically determined high / low limits], the system can identify the data usage as normal. For example, the system can assign such facets an abnormality value [e.g. anomaly counts] of zero. However, when the actual usage data 510 is outside the average use ranges 504, the system identifies such usage 510 as an anomaly and can assign the associated facet a corresponding abnormality value [e.g. anomaly counts].")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  
Chun and Moore do not teach, but Goldberg teaches: the server is configured to determine the statistically determined high limit and the statistically determined low limit from previous anomaly counts for historically comparable time periods. (Goldberg, "In some embodiments, the comparison may include seasonality comparisons, time of day comparisons, and/or other factors which may influence which baseline data is used for setting the bounds. For example, if the current data is collected between 10:32 am and 10:37 am, then the anomaly detection application 104 may compare outputs from the custom parameters to bounds of a similar time period, but from a different day (e.g., same day in a previous week, yesterday, etc.) [historically comparable time periods].")
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.  

In regard to claims 20 and 21, Chun does not teach, but Moore teaches: The method of claim 1, wherein the anomaly counts comprise instances of the new sensor data having values greater than a statistically determined high limit or lower than a statistically determined low limit. (Moore, [0037] "For example, the range 504 can illustrate the range of values within a standard deviation [a statistically determined high / low limit], or multiple standard deviations, of the average use value 506. "; [0038] "However, when the actual usage data 510 is outside the average use ranges 504 [greater / lower than the limit], the system identifies such usage 510 as an anomaly and can assign the associated facet a corresponding abnormality value.")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Moore in view of Goldberg in further view of Lo (US 20050278703 A1).
In regard to claim 5, Chun does not teach, but Moore teaches: The method of claim 4, wherein the expected high and low limits comprise statistically calculated values above and below, respectively, the mean value, and (Moore, [0037] "The average range 504 and the average use value 506 can constitute the baseline usage, and can be retrieved or calculated from stored values or stored data [statistically calculated]. The average range 504 can also illustrate the variability of the data. For example, the range 504 can illustrate the range of values within a standard deviation [e.g. values above and below the mean value], or multiple standard deviations, of the average use value 506."; [0032] "other configurations can present a score for each facet which is based on how much each facet varies statistically from the baseline (i.e., using standard deviations [e.g. values above and below the mean value] and/or other statistical calculations)")
the creating of the updated baselines comprises calculating the updated baselines from the respective initial baselines and the new sensor data, (Moore, [0036] "FIG. 4 illustrates generation of an anomaly report for grouped hosts 400... Each group 408 can then have baseline usage data 410 [the respective initial baselines] and actual usage data 412..."; [0037] "FIG. 5 illustrates an example 500 of identifying anomalies in various facets 502... The average range 504 and the average use value 506 can constitute the baseline usage [e.g. the respective initial baselines for facets 1-5]... As additional data [e.g. new sensor data] is analyzed, the additional data can be saved, added to, and/or combined with the pre-existing data [updated] and used in future analyses."; facets 1, 2, ... 5 can also be viewed as groups that create respective initial baselines)
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  

Chun, Moore, and Goldberg do not teach, but Lo teaches: the updated baselines comprising updated mean value and updated high and low limits. (Lo, [0125] "Step 550 applies a Bayesian analysis to the outputs of step 540. The baseline mean, variance, and covariance values may also be updated using Bayesian techniques. In particular, based on actual fault data to approximate the underlying likelihood of fault, incoming information beyond the baseline period is used to update the originally calculated values. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chun, Moore, and Goldberg to incorporate the teachings of Lo by including updated mean and deviations. Doing so would predict future behavior more accurately. (Lo, [0125] "The purpose of this step is to factor in new information with a greater understanding of system fault behavior in order to predict future behavior more accurately.")

In regard to claim 6, Chun does not teach, but Moore teaches: The method of claim 5, wherein the determining of whether the device has an increased probability of failure or degraded performance comprises:(Moore, [0022] "The anomaly score for each server indicates a likelihood of an anomaly occurring [probability failure or degraded performance] at each server and/or at a group of servers.")
The rationale for combining the teachings of Chun and Moore is the same as set forth in the rejection of claim 1.  
Chun and Moore do not teach, but Goldberg teaches: determining that the device has an increased probability of failure or degraded performance in response to determining that a count of anomalies in the new sensor data is greater than the updated high limit or lower than the updated low limit for a time scale of the plurality of different time scales, and (Goldberg, col. 4 "The baseline data 112 may be associated with a period of time, as shown on the timeline 122, and may include segments of time which the data spans (minutes, hours, weeks, months, etc.) [different time scales]... For example, the data 120(1) may have triggered an alarm based on technical parameters reaching or exceeding bounds [greater than or lower than] associated with one or more of the technical parameters."; "In some embodiments, the bounds may be based on deviations of one or more parameters over time, and thus may reflect a temporal aspect of the baseline data."; "The baseline data 112 may be used to set bounds for the custom parameters, which may be deviations, upper/lower limits [high limit / low limit], rate of change bounds (e.g., first derivative taken numerically), and/or other bounds. The bounds may be compared to metrics derived from the current data 114 to determine whether the current data indicates anomalies in system performance and/or operation.")
determining the updated high and low limits from previous counts of anomalies for historically comparable time periods. (Goldberg, "In some embodiments, the comparison may include seasonality comparisons, time of day comparisons, and/or other factors which may influence which baseline data is used for setting the bounds. For example, if the current data is collected between 10:32 am and 10:37 am, then the anomaly detection application 104 may compare outputs from the custom parameters to bounds of a similar time period, but from a different day (e.g., same day in a previous week, yesterday, etc.) [historically comparable time periods].")
The rationale for combining the teachings of Chun, Moore and Goldberg is the same as set forth in the rejection of claim 1.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Moore in view of Goldberg in further view of Gopalan (US 20100030544 Al).
In regard to claim 8, Chun, Moore, and Goldberg do not teach, but Gopalan teaches: The method of claim 1, wherein the evaluating of the new sensor data comprises determining that the device has an indicating an increased probability of failure or degraded performance in response to determining that every time scale of the plurality of different time scales as indicates an increased probability of failure or degraded performance. (Gopalan, [0109] "The system receives traffic information 168 and compares 169 the traffic information to the prediction interval to determine if the received information lies outside the interval. The observation x(t) is an outlier if it lies outside both [every time scale of different time scales] the prediction interval based on daily seasonality and the interval based on weekly seasonality.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chun, Moore, and Goldberg to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Moore in view of Goldberg in further view of Kashiyama (US7849227B2).
In regard to claim 17, Chun, Moore, and Goldberg do not teach, but Kashiyama teaches: The system of claim 15, wherein the sensor data and the new sensor data comprises a device ID, a sensor ID, a sensor value, and a timestamp. (Kashiyama Col. 11 ln. 63, "The temperature stream data (S1) 201 of FIG. 3A is of a record format, and an application timestamp column 301, a temperature sensor ID column 302, a device ID column 303, a temperature column 304 [sensor value]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chun, Moore, and Goldberg to incorporate the teachings of Kashiyama by including time information in the stream data. Doing so realize a stream data processing in which the processing result is output in real time even if there is a delay in the stream data (Kashiyama— Col. 4 ln. 8).

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
- 	Applicant argues: (see p. 10 bottom): “Moore teaches that the baseline is an average value not a range. An average usage value is clearly not an anomaly count limit. Thus, Moore does not teach or suggest an initial baseline that ‘comprises an anomaly count limit of respective sensor data,’ as recited in amended claim 1.”
Examiner answers: claim 1 has been amended and the examiner has added more citation and more explanation. 
The claim requires “initial baseline comprises an anomaly count limit.” Under BRI, the element an anomaly count limit is any limits, bounds, ranges, thresholds that is associated with the anomalies or anomaly count. In Moore, see Fig. 5, based on the average use ranges 504, the system can identify the data usage as normal if the data is within the range, otherwise, it is considered as an anomaly. Therefore, the range 504 corresponds to the element “an anomaly count limit.”
Further Moore does not teach the baseline is just an average value, instead, Moore teaches the average range 504 and the average use value 506 can constitute the baseline usage. In other words, 504 is a range (which is a range), 506 is an average value (which is not a range), and a baseline comprises both 504 and 506. Therefore, a baseline comprises 504 which is a range and corresponds to the element “an anomaly count limit.”

-	Applicant argues: (see p. 11 top): “the Examiner also alleged that the "the additional data can be saved, added to, and/or combined with the pre-existing data and used in future analyses" of Moore corresponds to an updated baseline. Applicant respectfully disagrees. Moore merely teaches additional data can be added for further analysis. As quoted above, there is no indication in Moore as teaching a baseline of anomaly count limit or updating such a baseline. Thus, Moore also fails to teach or suggest an updated baseline that "comprises an updated anomaly count limit," as recited in amended claim 1.”
Examiner answers: claim 1 has been amended and the examiner has added more citation and more explanation. The examiner does not rely on Moore to teach updating a baseline, this particular feature is taught by Goldberg. Moore is only used to teach updating anomalies for the groups of data based on new data, not used to teach updating baselines.
Goldberg teaches: when the update module performs an update, then the process advances to 302 where the operation for updating bounds happens, i.e. generating an updated anomaly count limit, because baseline data are used to determine bounds/an anomaly count limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122